 



Exhibit 10.44
NACCO INDUSTRIES, INC.
EXECUTIVE LONG-TERM INCENTIVE COMPENSATION PLAN
(Amended and Restated Effective January 1, 2008)
1. Purpose of the Plan
     The purpose of this Executive Long-Term Incentive Plan (the “Plan”) is to
further the long-term profits and growth of NACCO Industries, Inc. (the
“Company”) by enabling the Company to attract and retain key executive employees
of the Company by offering long-term incentive compensation to those key
executive employees who will be in a position to make significant contributions
to such profits and growth. This incentive compensation is in addition to annual
compensation and is intended to encourage enhancement of the Company’s
stockholder value.
2. Definitions

  (a)   “Average Award Share Price” means the lesser of (i) the average of the
closing price per share of Class A Common Stock on the New York Stock Exchange
on the Friday (or if Friday is not a trading day, the last trading day before
such Friday) for each week during the calendar year preceding the commencement
of the Performance Period (or such other previous calendar year as determined by
the Committee not later than 90 days after the commencement of the Performance
Period) or (ii) the average of the closing price per share of Class A Common
Stock on the New York Stock Exchange on the Friday (or if Friday is not a
trading day, the last trading day before such Friday) for each week of the
applicable Performance Period.     (b)   “Award” means an award paid to a
Participant under this Plan for a Performance Period (or portion thereof) in an
amount determined pursuant to a formula which is established by the Committee
not later than 90 days after the commencement of the Performance Period on which
the Award is based and prior to the completion of 25% of such Performance
Period. The Committee shall allocate the amount of an Award between the cash
component, to be paid in cash, and the equity component, to be paid in Award
Shares pursuant to a formula which is established by the Committee not later
than 90 days after the commencement of the Performance Period on which the Award
is based and prior to the completion of 25% of such Performance Period.     (c)
  “Award Shares” means fully-paid, non-assessable shares of Class A Common Stock
that are issued pursuant to, and with such restrictions as are imposed by, the
terms of this Plan and the Guidelines. Such shares may be shares of original
issuance or treasury shares or a combination of the foregoing and, in the
discretion of the Company, may be issued as certificated or uncertificated
shares.

1



--------------------------------------------------------------------------------



 



  (d)   “Class A Common Stock” means the Company’s Class A Common Stock, par
value $1.00 per share.     (e)   “Committee” means the Compensation Committee of
the Company’s Board of Directors or any other committee appointed by the
Company’s Board of Directors to administer this Plan in accordance with
Section 3, so long as any such committee consists of not less than two directors
of the Company and so long as each member of the Committee (i) is an “outside
director” for purposes of Section 162(m) and (ii) is a “non-employee director”
for purposes of Rule 16b-3.     (f)   “Covered Employee” means any Participant
who is a “covered employee” for purposes of Section 162(m) or any Participant
who the Committee determines in its sole discretion could become a “covered
employee.”     (g)   “Guidelines” means the guidelines that are approved by the
Committee for the administration of the Awards granted under the Plan. To the
extent that there is any inconsistency between the Guidelines and the Plan, the
Guidelines will control.     (h)   “Participant” means any person who is
classified as a salaried employee of the Company (including directors of the
Company who are also salaried employees of the Company) who, in the judgment of
the Committee, occupies a key executive position in which his efforts may
significantly contribute to the profits or growth of the Company. Employees of
the Company’s subsidiaries are not eligible to participate in this Plan.     (i)
  “Payment Period” means, with respect to any Performance Period, the period
from January 1 to March 15 of the calendar year immediately following the
calendar year in which such Performance Period ends.     (j)   “Performance
Period” means any period of one or more years (or portion thereof) on which an
Award is based. The Committee shall establish the applicable Performance
Period(s) not later than 90 days after the commencement of the Performance
Period on which an Award will be based and prior to completion of 25% of such
Performance Period.     (k)   “Retire” means a termination of employment that
entitles the Participant to immediate commencement of his pension benefits under
The Combined Defined Benefit Plan of NACCO Industries, Inc. and its Subsidiaries
or, for Participants who are not members of such plan, a termination of
employment after reaching age 60 with at least 15 years of service with the
Company.     (l)   “Rule 16b-3” means Rule 16b-3 promulgated under the
Securities Exchange Act of 1934 (or any successor rule to the same effect), as
in effect from time to time.     (m)   “Section 162(m)” means Section 162(m) of
the Internal Revenue Code of 1986, as amended, or any successor provision.

2



--------------------------------------------------------------------------------



 



  (n)   “Target Award” means a dollar amount equal to the award to be paid to a
Participant under the Plan assuming that the performance targets are met.

3. Administration
     This Plan shall be administered by the Committee. The Committee shall have
complete authority to interpret all provisions of this Plan consistent with law,
to prescribe the form of any instrument evidencing any Award granted under this
Plan, to adopt, amend and rescind general and special rules and regulations for
its administration (including, without limitation, the Guidelines), and to make
all other determinations necessary or advisable for the administration of this
Plan. Notwithstanding the foregoing, no such action may be taken by the
Committee that would cause any Awards to be made to a Participant who is a
Covered Employee to be includable as “applicable employee remuneration” of such
Participant, as such term is defined in Section 162(m). A majority of the
Committee shall constitute a quorum, and the action of members of the Committee
present at any meeting at which a quorum is present, or acts unanimously
approved in writing, shall be the act of the Committee. All acts and decisions
of the Committee with respect to any questions arising in connection with the
administration and interpretation of this Plan, including the severability of
any or all of the provisions hereof, shall be conclusive, final and binding upon
the Company and all present and former Participants, all other employees of the
Company, and their respective descendants, successors and assigns. No member of
the Committee shall be liable for any such act or decision made in good faith.
4. Eligibility
     Each Participant shall be eligible to participate in this Plan and receive
Awards in accordance with Section 5; provided, however, that (a) a Participant
must be employed by the Company on the last day of the Performance Period (or
die, become permanently disabled or Retire during such Performance Period) in
order to be eligible to receive an Award for such Performance Period and (b) the
Award of a Participant who is described in the preceding clause or who is
employed on the last day of the Performance Period but is not employed during
the entire Performance Period shall be paid in a pro-rated amount based on the
number of days the Participant was actually employed by the Company during such
Performance Period. Notwithstanding the foregoing, the Committee shall have the
discretion to grant an Award to a Participant who does not meet the foregoing
requirements; provided that no such action may be taken by the Committee that
would cause any Awards made to a Covered Employee to be includable as applicable
employee remuneration of such Participant, as such term is defined in Section 
162(m).
5. Awards
     The Committee may, from time to time and upon such conditions as it may
determine, authorize the payment of Awards to Participants, which shall be
consistent with, and shall be subject to all of the requirements of, the
following provisions:

  (a)   Not later than the ninetieth day of each Performance Period and prior to
the completion of 25% of such Performance Period, the Committee shall approve
(i) a

3



--------------------------------------------------------------------------------



 



      Target Award to be granted to each Participant and (ii) a formula for
determining the amount of each Award, which formula is based upon the Company’s
average return on equity or return on total capital employed for the Performance
Period or a combination of the foregoing. Each grant shall specify an initial
allocation between the cash portion of the Award and the equity portion of the
Award.

  (b)   Prior to the end of the Payment Period, the Committee shall approve
(i) a preliminary calculation of the amount of each Award based upon the
application of the formula and actual performance to the Target Awards
previously determined in accordance with Section 5(a); and (ii) a final
calculation of the amount of each Award to be paid to each Participant for the
Performance Period. Such approval shall be certified by the Committee before any
amount is paid under any Award with respect to that Performance Period.
Notwithstanding the foregoing, the Committee shall have the power to
(1) decrease the amount of any Award below the amount determined in accordance
with Section 5(b)(i); (2) increase the amount of any Award above the amount
determined in accordance with Section 5(b)(i) and/or (3) adjust the allocation
between the cash portion of the Award and the equity portion of the Award;
provided, however, that no such increase, change or adjustment may be made that
would cause any amount paid to a Participant who is a Covered Employee to be
includable as “applicable employee remuneration” of such Participant, as such
term is defined in Section 162(m). No Award, including any Award equal to the
Target Award, shall be payable under the Plan to any Participant except as
determined by the Committee.     (c)   Each Award shall be fully paid during the
Payment Period and shall be paid partly in cash and partly in Award Shares. The
number of Award Shares to be issued to a Participant shall be determined by
dividing the equity portion of the Award by the Average Award Share Price
(subject to adjustment as described in Subsection (b) above). The Company shall
pay any and all brokerage fees and commissions incurred in connection with any
purchase by the Company of shares which are to be issued as Award Shares and the
transfer thereto to Participants. Awards shall be paid subject to all
withholdings and deductions pursuant to Section 6. Notwithstanding any other
provision of the Plan, the maximum amount paid to a Participant in a single
calendar year as a result of Awards under this Plan shall not exceed $5,000,000
or such lesser amount specified in the Guidelines.     (d)   Award Shares shall
entitle such Participant to voting, dividend and other ownership rights. Each
Award shall provide that the transferability of the Award Shares shall be
prohibited or restricted in the manner and to the extent prescribed by the
Committee at the date of payment for a period of ten years from the last day of
the Performance Period, or such other shorter or longer period as may be
specified in the Guidelines or determined by the Committee (in its sole and
absolute discretion) from time to time. Notwithstanding the foregoing, such
restrictions shall automatically lapse on the earliest of (i) the date the
Participant dies or becomes permanently disabled or (ii) five years (or earlier
with the approval of the Committee) after the Participant Retires.

4



--------------------------------------------------------------------------------



 



  (e)   Each payment of Award Shares shall be evidenced by an agreement executed
on behalf of the Company by an executive officer and delivered to and accepted
by such Participant. Each such agreement shall contain such terms and
provisions, consistent with this Plan, as the Committee may approve, including,
without limitation, prohibitions and restrictions regarding the transferability
of Award Shares (other than a transfer (i) by will or the laws of descent and
distribution, (ii) pursuant to a domestic relations order meeting the definition
of a qualified domestic relations order under Section 206(d)(3)(B) of the
Employee Retirement Income Security Act of 1974, as amended, or (iii) to a trust
for the benefit of a Participant or his spouse, children or grandchildren
(provided that Award Shares transferred to such a trust shall continue to be
Award Shares subject to this Plan). Notwithstanding the foregoing, such
prohibitions and restrictions regarding the transferability of Award Shares may
not apply following an event that would cause a lapse of the restrictions under
Subsection (d) hereof.     (f)   Multiple Awards may be granted to a
Participant; provided, however, that no two Awards to a Participant may have
identical Performance Periods.     (g)   All determinations pursuant to this
Section shall be made by the Committee. Each Award granted to a Covered Employee
shall be granted and administered to comply with the requirements of
Section 162(m).

6. Withholding Taxes
     To the extent that the Company is required to withhold federal, state or
local taxes in connection with any Award paid to a Participant under this Plan,
and the amounts available to the Company for such withholding are insufficient,
it shall be a condition to the receipt of such Award that the Participant make
arrangements satisfactory to the Company for the payment of the balance of such
taxes required to be withheld, which arrangements (in the discretion of the
Committee) may include relinquishment of a portion of such Award. The Company
and a Participant may also make similar arrangements with respect to the payment
of any other taxes derived from or related to the Award with respect to which
withholding is not required.
7. Amendment, Termination and Adjustments

  (a)   The Committee may alter or amend this Plan from time to time or
terminate it in its entirety; provided, however, that no such action shall,
without the consent of a Participant, affect the rights in (i) an outstanding
Award of a Participant that was previously approved by the Committee for a
Performance Period but has not yet been paid or (ii) any Award Shares that were
previously issued to a Participant under the Plan. Unless otherwise specified by
the Committee, all Award Shares that were issued prior to the termination of
this Plan shall continue to be subject to the terms of this Plan following such
termination; provided that the transfer restrictions on such Shares shall lapse
as provided in Section 5(d).     (b)   Notwithstanding the provisions of
Subsection (a), without further approval by the stockholders of the Company, no
such action shall (i) increase the maximum

5



--------------------------------------------------------------------------------



 



      number of Award Shares to be issued under this Plan specified in Section 8
(except that adjustments and additions expressly authorized by this Section
shall not be limited by this clause (i)), (ii) cause Rule 16b-3 to become
inapplicable to this Plan or (iii) cause any amount of an Award to a Participant
who is a Covered Employee to be includable as “applicable employee remuneration”
of such Participant, as such term is defined in Section 162(m).

  (c)   The Committee may make or provide for such adjustment in the total
number of Award Shares to be issued under this Plan specified in Section 8 as
the Committee in its sole discretion, exercised in good faith, may determine is
equitably required to reflect (i) any stock dividend, stock split, combination
of shares, recapitalization or any other change in the capital structure of the
Company, (ii) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (iii) any
other corporate transaction or event having an effect similar to any of the
foregoing (collectively, the “Extraordinary Events”). Any securities that are
distributed in respect to Award Shares in connection with any of the
Extraordinary Events shall be deemed to be Award Shares and shall be subject to
the transfer restrictions set forth herein to the same extent and for the same
period as if such securities were the original Award Shares with respect to
which they were issued, unless such restrictions are waived or otherwise altered
by the Committee.

8. Award Shares Subject to Plan
     Subject to adjustment as provided in this Plan, the total number of shares
of Class A Common Stock which may be issued as Award Shares under this Plan
(including the Plan as in effect prior to the effective date of this amendment
and restatement) shall be 300,000.
9. Approval by Stockholders
     The Plan was approved by the stockholders of the Company effective as of
January 1, 2006.
10. General Provisions

  (a)   No Right of Employment. Neither the adoption or operation of this Plan,
nor any document describing or referring to this Plan, or any part thereof,
shall confer upon any employee any right to continue in the employ of the
Company, or shall in any way affect the right and power of the Company to
terminate the employment of any employee at any time with or without assigning a
reason therefor to the same extent as the Company might have done if this Plan
had not been adopted.     (b)   Governing Law. The provisions of this Plan shall
be governed by and construed in accordance with the laws of the State of
Delaware.

6



--------------------------------------------------------------------------------



 



  (c)   Miscellaneous. Headings are given to the sections of this Plan solely as
a convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof. The use of the masculine
gender shall also include within its meaning the feminine. The use of the
singular shall also include within its meaning the plural, and vice versa.    
(d)   Limitation on Rights of Employees. No Trust. No trust has been created by
the Company for the payment of Awards under this Plan; nor have the employees
been granted any lien on any assets of the Company to secure payment of such
benefits. This Plan represents only an unfunded, unsecured promise to pay by the
Company and a participant hereunder is a mere unsecured creditor of the Company.
    (e)   Non-transferability of Awards. Awards shall not be transferable by a
Participant. Award Shares paid pursuant to an Award shall be transferable,
subject to the restrictions described in Section 5     (f)   Section 409A of the
Internal Revenue Code. This Plan is intended to be exempt from the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended, and applicable
Treasury Regulations issued thereunder, and shall be administered in a manner
that is consistent with such intent.

11. Effective Date
     This amended and restated Plan is effective January 1, 2008.

7